       Case 7:21-cv-00003 Document 22 Filed on 07/26/21 in TXSD Page 1 of 3
                                                                                                   United States District Court
                                                                                                     Southern District of Texas

                                                                                                        ENTERED
                                                                                                        July 26, 2021
                                UNITED STATES DISTRICT COURT
                                                                                                     Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
       Plaintiff,                     §
                                      §
VS.                                   §
                                      § CIVIL ACTION NO. 7:21-cv-00003
29.36 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS; and JOHN         §
F.J. GUERRA,                          §
                                      §
       Defendants.                    §

                                                   ORDER

        The Court now considers the “United States’ Motion Seeking Final Judgment and Order

Establishing Just Compensation, Granting Possession, Distributing Funds on Deposit in the

Registry of the Court for Tracts RGV-RGC-R1618E, RGV-RGC-R1618E-1 and RGV-RGC-

R1618E-2 and Closing Case.”1 After the Court denied without prejudice the United States’

previous similar motion,2 the instant motion is timely.

        Plaintiff United States commenced this eminent domain case under Public Law 107-2173

on January 4, 2021, with a complaint, declaration, and notice4 to obtain a temporary easement

over three Tracts designated RGV-RGC-R1618E, RGV-RGC-R1618E-1, and RGV-RGC-

R1618E-2 which together constitute 29.36 acres of land. On January 13th, the United States

deposited $100 in the registry of the Court as estimated just compensation pursuant to Federal



1
  Dkt. No. 21.
2
  Dkt. No. 20.
3
  Act of Aug. 21, 2002, ch. 31, Pub. L. No. 107–217, 116 Stat. 1062 (codified at 40 U.S.C. §§ 3111–18); see Act of
Feb. 26, 1931, ch. 307, Pub. L. No. 71-736, 46 Stat. 1421 (codifying 40 U.S.C. § 258a, now 40 U.S.C. § 3114);
United States v. Dow, 357 U.S. 17, 22 (1958) (calling these provisions the “Declaration of Taking Act”).
4
  See Dkt. Nos. 1–3.


1/3
       Case 7:21-cv-00003 Document 22 Filed on 07/26/21 in TXSD Page 2 of 3




Rule of Civil Procedure 71.1(j)(1) and 40 U.S.C. § 3114(b).5 The United States named only

Defendant John F. J. Guerra6 and served him on April 7th,7 but days thereafter, despite earlier

contacts, Defendant became unreachable and has not participated in this case. 8 The Court

ordered9 and re-ordered the United States to either file a motion seeking final judgment or file

dismissal documentation.10 The United States’ motion to obtain final judgment was filed timely

and is now ripe because Defendant Guerra continues to be unreachable and non-participatory11

(despite his past participation in other cases12).

         In the instant motion, the United States requests “that this Court issue a final judgment

and order establishing just compensation, granting possession, distributing funds on deposit in

the Registry of the Court, and closing case for all three tracts.”13 The Court finds good cause to

do so, because “[t]he burden of establishing the value of the land sought to be condemned

remains with the landowner,”14 but Defendant landowner has not answered or appeared to carry

his burden,15 and this Court has repeatedly found $100 to be just compensation for temporary

takings in similar cases.16 Furthermore, because the United States filed the appropriate

documentation and deposited estimated just compensation for the taking, the United States is




5
  Dkt. No. 6; see Dkt. No. 1-1 at 13 (estimating $100).
6
  Dkt. No. 1-1 at 15.
7
  Dkt. No. 14.
8
  See Dkt. No. 18.
9
  Dkt. No. 18.
10
   Dkt. No. 20.
11
   Dkt. No. 21.
12
   Affidavit of Landowner Regarding Just Compensation (Dkt. No. 24-2), United States v. 8.903 Acres of Land,
more or less, in Starr Cnty., No. 7:19-cv-52, 2020 WL 4350724 (S.D. Tex. July 29, 2020).
13
   Id. at 3, ¶ 8.
14
   United States v. 62.50 Acres of Land more or less, Situated in Jefferson Par., 953 F.2d 886, 890 (5th Cir. 1992)
(citing United States ex rel. Tenn. Valley Auth. v. Powelson, 319 U.S. 266, 273–76 (1943)).
15
   See FED. R. CIV. P. 12(a) (giving only 21 days to respond to a complaint).
16
   E.g., United States v. 117.543 Acres of Land, more or less, in Hidalgo Cnty., 504 F. Supp. 3d 595, 606 (S.D. Tex.
2020) (Alvarez, J.) (citing United States v. 8.903 Acres of Land, No. 7:19-cv-52, 2020 WL 4350724, at *6, 2020
U.S. Dist. LEXIS 134134 (S.D. Tex. July 29, 2020) (Alvarez, J.)).


2/3
       Case 7:21-cv-00003 Document 22 Filed on 07/26/21 in TXSD Page 3 of 3




entitled to possession of the interests taken.17 Accordingly, the Court GRANTS the United

States’ motion subject to the terms that appear in the Court’s final judgment. Upon entry of the

final judgment, this case will terminate.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 26th day of July 2021.


                                                            ___________________________________
                                                                         Micaela Alvarez
                                                                    United States District Judge




17
  40 U.S.C. § 3114(b)(1) (“On filing the declaration of taking and depositing in the court, to the use of the persons
entitled to the compensation, the amount of the estimated compensation stated in the declaration, title to the estate or
interest specified in the declaration vests in the Government.”); see Kirby Forest Indus. v. United States, 467 U.S. 1,
5 (1984) (“Title and right to possession thereupon vest immediately in the United States.”); United States v. Miller,
317 U.S. 369, 381 (1943) (“The purpose of the statute is . . . to give the Government immediate possession of the
property . . . .”); United States v. 162.20 Acres of Land, more or less, Situated in Clay Cnty., 639 F.2d 299, 303 (5th
Cir. Unit A 1981) (“[T]he filing of a declaration of taking and deposit of estimated compensation vests title in the
United States, accomplishing the taking.”).


3/3
